Citation Nr: 0409623	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-10 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for aortic 
aneurysm based upon treatment by the Department of Veterans 
Affairs.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
myocardial infarction based upon treatment by the Department of 
Veterans Affairs.  

3.  Entitlement to compensation under 38 U.S.C.A.§ 1151 for renal 
insufficiency based upon treatment by the Department of Veterans 
Affairs.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1952 to June 
1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the RO.  

The veteran testified before a hearing officer at the RO in March 
2003.  A transcript of the veteran's hearing has been associated 
with the claims folder.

This matter is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran and 
his representative if further action is required.  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law in November 
2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and the implementing regulations are applicable 
to the present appeal.  

The Act and implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-grounded 
claim, and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  

They also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board notes that, although the RO contacted the veteran in 
March 2001 to advise him of the VCAA, the veteran was not given 
appropriate notice pertaining to his claim for compensation 
pursuant to 38 U.S.C.A. § 1151.  The veteran was instead given 
information regarding the evidence and information necessary to 
substantiate a claim of entitlement to direct service connection.  

The record reflects that the veteran underwent surgical repair of 
an abdominal aneurysm in June 1995.  Current medical evidence 
indicates that he has coronary artery disease status post 
myocardial infarction, renal vascular hypertension and a 
thoracoabdominal aneurysm.  

The veteran contends that his current health problems are due to 
the June 1995 surgery.  A July 2000 private treatment note 
indicates that the veteran had chronic renal insufficiency 
secondary to renal vascular disease associated with aortic 
aneurysm.  

At his March 2003 hearing, the veteran suggested that his VA 
physician had stated that his claimed disorders had been caused by 
surgery performed at a VA facility in 1995.  

However, there is no medical opinion addressing the etiology of 
the veteran's claimed disorders, nor is there an opinion 
addressing the veteran's contentions that his current disorders 
are the result of the June 1995 surgery.  The Board therefore 
concludes that additional development is necessary prior to 
further appellate consideration of the veteran's claim.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:
 
1.  The RO should send a letter with respect to the issues on 
appeal that complies with the notification requirements of 38 
U.S.C.A. § 5103(a).  The veteran should be informed that any 
evidence and information submitted in response to the letter must 
be received within the appropriate timeframe.  

2.  The RO take appropriate steps in order to attempt to obtain 
any pertinent evidence identified but not provided by the veteran.  
If the RO is unsuccessful in obtaining any pertinent evidence 
identified by him, the RO should so inform the veteran and his 
representative, and request them to provide such evidence.  

3.  Upon completion of the above development, the RO should make 
arrangements with the appropriate VA medical facility for the 
veteran to be afforded an examination by a physician with the 
appropriate expertise to determine the nature and likely etiology 
of the claimed heart disorder, aortic aneurysm and renal 
insufficiency.  The claims folder must be made available to and 
reviewed by the examiner before completion of the examination 
report.  All indicated testing should be conducted, and a complete 
history should be elicited.  The examiner should identify any 
currently present heart disability, aortic aneurysm and renal 
insufficiency.  The examiner should provide an opinion, based upon 
the claims folder review and the examination results, as to 
whether it is at least as likely as not that treatment rendered by 
VA in June 1995 resulted in the additional disabilities claimed.  
If so, the examiner should provide an opinion as to whether it is 
at least as likely as not that any additional disability was due 
to carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on VA's part.  The 
supporting rationale for all opinions provided must be set forth 
in the examination report.  

4.  The RO should then review the claims folder to ensure that all 
requested development has been conducted and completed in full.  
If any development is incomplete, appropriate corrective action is 
to be implemented.  

5.  Then, the RO should readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to the veteran's 
satisfaction, the RO should issue a Supplemental Statement of the 
Case and afford the veteran and his representative an appropriate 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  





